DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason B. Scher (Reg. No. 59,277) on 06/02/2022.

The application has been amended as follows:
Claim 34 has been amended as follow:
34. (Currently Amended) A production plant for trickle impregnation of a stator or armature of an electric machine with a synthetic resin curing under temperature increase, comprising: an input module for storing non-impregnated stators or non-impregnated armatures; an impregnation module with an impregnation device comprising an electromagnetic inductor with the features of claim [[1]]  20 for trickle impregnation of stators or the armatures; a cooling module for cooling down and storing impregnated stators or armatures; an output module for storing cooled and impregnated stators or armatures; and a first robot for transporting the respective stator or armature between the input module, the impregnation module, the cooling module and the output module, the first robot adapted to hold the respective stator or the armature, tilt it with respect to the horizontal, rotate it about its longitudinal axis, arrange it coaxially with a hollow cylindrical or coil-shaped inductor, and move it axially with respect to the stationary or axially movable inductor.

Reasons for Allowance
Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 20, the prior-art does not teach an impregnation device for trickle impregnation of a stator or armature of an electric machine with a synthetic resin curing under temperature increase, comprising: a holding device which can be tilted vertically with respect to the horizontal, and to which a drive motor is attached as a rotary drive for the stator or the armature; a drive shaft operatively connected to the drive motor; a clamping device which is non-rotatably connected to the drive shaft and capable of detachably connecting the stator or the armature to the drive shaft; a trickle device capable of applying a synthetic resin onto at least one axial end of windings of the stator or the armature; and a heating device capable of heating the windings of the stator or the armature to a trickle temperature and to a comparatively higher curing temperature, the heating device including an electromagnetic inductor which is arranged coaxially or axially parallel to the stator or the armature.
Claims 21-38 are allowable for their dependency on claim 20.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834